UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5213


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL DEANDRE WILSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cr-00286-HMH-1)


Submitted:    June 25, 2009                   Decided:   July 7, 2009


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Winston David Holliday, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Deandre Wilson pleaded guilty to mail fraud,

in violation of 18 U.S.C.A. § 1341 (West Supp. 2009), and use of

the identification of another person in relation to mail fraud,

in violation of 18 U.S.C. § 1028A (2006).                  The district court

sentenced     Wilson    to   seventy       months   of    imprisonment.        His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), raising three issues but stating that there are

no meritorious issues for appeal.              Wilson was informed of his

right to file a pro se supplemental brief but did not do so.                   We

affirm.

            In    the   Anders   brief,     counsel    questions    whether    the

district court erred in accepting Wilson’s guilty plea.                    Prior

to accepting a guilty plea, a trial court, through colloquy with

the defendant, must inform the defendant of, and determine that

he understands, the nature of the charges to which the plea is

offered,    any   mandatory      minimum    penalty,     the   maximum   possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.        Fed. R. Crim. P. 11(b).           The court also must

determine whether there is a factual basis for the plea.                      Id.;

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

The purpose of the Rule 11 colloquy is to ensure that the plea

of guilt is entered into knowingly and voluntarily.                  See United

States v. Vonn, 535 U.S. 55, 58 (2002).

                                       2
               Because Wilson did not move in the district court to

withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.               United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).                “To establish plain error, [Wilson]

must show that an error occurred, that the error was plain, and

that     the    error        affected    his      substantial           rights.”       United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                               Even if

Wilson satisfies these requirements, “correction of the error

remains    within      our     discretion,        which    we       should    not    exercise

. . .     unless       the     error    seriously         affect[s]          the    fairness,

integrity or public reputation of judicial proceedings.”                                   Id.

Our review of the transcript reveals substantial compliance with

the requirements of Rule 11, and we conclude that Wilson pleaded

guilty knowingly and voluntarily.

               The remaining two issues raised by Wilson’s counsel

assert     sentencing         errors.          Counsel         questions       whether     the

district       court    erred     in    applying      an        adjustment         under   the

guidelines      for    obstruction       of    justice         or    otherwise      committed

plain error in sentencing Wilson.                     We review a sentence for

reasonableness,         applying        an    abuse       of        discretion      standard.

Gall v. United States, 552 U.S. 38, ___, 128 S. Ct. 586, 597

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).        In so doing, we first examine the sentence for

“significant procedural error,” including “failing to calculate

                                              3
(or improperly calculating) the [g]uidelines range, treating the

[g]uidelines as mandatory, failing to consider the § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence . . . .”

Gall, 128 S. Ct. at 597.              This court then “‘consider[s] the

substantive reasonableness of the sentence imposed.’”                          United

States v. Evans, 526 F.3d 155, 161 (4th Cir.) (quoting Gall, 128

S. Ct. at 597), cert denied, 129 S. Ct. 476 (2008) (quoting

Gall, 128 S. Ct. at 597).             “Substantive reasonableness review

entails taking into account the ‘totality of the circumstances,

including    the     extent   of    any     variance    from       the   [g]uidelines

range.’”     United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                      If the sentence is

within     the   guidelines        range,     we     apply     a    presumption     of

reasonableness.       Rita v. United States, 551 U.S. 338, ___, 127

S.   Ct.     2456,      2462-69     (2007)         (upholding       presumption    of

reasonableness for within-guidelines sentence).

            We   have    reviewed     the     record    and    conclude     that   the

district    court     neither     erred     in   applying     an     adjustment    for

obstruction of justice nor committed reversible procedural error

in sentencing Wilson.           Furthermore, we conclude that Wilson’s

within-guidelines sentence is substantively reasonable.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

                                          4
for appeal.       We therefore affirm the judgment of the district

court.     This    court    requires     that    counsel   inform      Wilson,    in

writing,   of    the   right     to   petition   the   Supreme    Court    of    the

United States for further review.                If Wilson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Wilson.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court    and

argument would not aid in the decisional process.

                                                                          AFFIRMED




                                         5